UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


IRA BRASWELL, IV,                      
                Plaintiff-Appellant,
                 v.
MONTGOMERY COUNTY                                 No. 01-1427
DEPARTMENT OF CORRECTIONS AND
REHABILITATION,
                Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CA-00-334-PJM)

                      Argued: September 23, 2002

                      Decided: December 13, 2002

      Before MICHAEL and GREGORY, Circuit Judges, and
       Rebecca Beach SMITH, United States District Judge
               for the Eastern District of Virginia,
                      sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Laurence Samuel Kaye, THE KAYE LAW FIRM, Rock-
ville, Maryland, for Appellant. Sharon Veronica Burrell, Principal
Counsel for Self-Insurance Appeals, Rockville, Maryland, for Appel-
2      BRASWELL v. MONTGOMERY COUNTY DEPT.        OF   CORRECTIONS
lee. ON BRIEF: Charles W. Thompson, Jr., County Attorney, Joann
Robertson, Chief Counsel, Division of Litigation, Rockville, Mary-
land, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Appellant Ira Braswell ("Braswell") appeals the district court’s
decision to dismiss his race discrimination complaint against his for-
mer employer, Appellees Montgomery County Department of Correc-
tions and Rehabilitation ("the Montgomery County Department of
Corrections"), for failure to state a claim. For the reasons that follow,
we affirm.

                                   I.

  Braswell was employed by the Montgomery County Department of
Corrections as a Grade 19 Residential Supervisor. In July 1993, Bras-
well filed a timely discrimination complaint with the Montgomery
County Human Relations Commission ("MCHRC") and the Equal
Employment Opportunity Commission ("EEOC"), alleging that the
Montgomery County Department of Corrections’ failure to promote
and laterally transfer him constitutes race and gender discrimination.
His claim before the MCHRC is currently pending resolution.

   In November 1999, the EEOC issued Braswell a "Right to Sue" let-
ter. Exercising his rights under the letter, Braswell filed a pro se com-
plaint in federal district court in Maryland in which he alleged that the
Montgomery County Department of Corrections violated Title VII of
the Civil Rights Act of 1964 and the Civil Rights Act of 1866. Shortly
thereafter, Braswell retained counsel and filed a first amended com-
plaint and a motion to stay the federal court proceedings.
       BRASWELL v. MONTGOMERY COUNTY DEPT.        OF   CORRECTIONS      3
   Braswell’s first amended complaint contains three Counts: Count
One seeks compensatory damages, Count Two seeks attorney’s fees
and other costs based on the MCHRC’s determination of liability, and
Count Three seeks attorney’s fees in the federal-court action. In his
first amended complaint, Braswell emphasizes that "[he] is not asking
for a determination of liability but only for an award of damages as
to any damages not available to Plaintiff at the administrative level
before the MCHRC" pursuant to the Supreme Court’s decision in
New York Gaslight, Inc. v. Carey, 447 U.S. 54, 65 (1980).* J.A. 51.

  After opposing Braswell’s motion to stay and answering his first
amended complaint, the Montgomery Department of Corrections filed
a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(c),
which the district court granted in March 2001. Braswell’s appeal fol-
lowed.

                                   II.

   We review the grant of a motion to dismiss de novo. See Puryear
v. County of Roanoke, 213 F.3d 514, 517 (4th Cir. 2000). In order to
uphold a dismissal, we must find that the plaintiff could prove no set
of facts in support of his claim which would entitle him to relief.
Bruce v. Riddle, 631 F.2d 272, 273-74 (4th Cir. 1980) (citing Scheur
v. Rhodes, 416 U.S. 232 (1974)).

   *In 1998, the Maryland Court of Special Appeals ruled, among other
things, that the award of compensatory damages and attorney’s fees and
costs in a proceeding before the MCHRC was unconstitutional. See
Broadcast Equities, Inc. v. Montgomery County, 123 Md. App. 370
(1998). In 2000, the Maryland Court of Appeals vacated and remanded
on other grounds that decision to the lower court. The Court of Appeals,
however, never addressed the issue of the constitutionality of compensa-
tory damages and attorney’s fees or costs. See Broadcast Equities, Inc.
v. Montgomery County, 360 Md. 438 (2000). Braswell explains that he
filed his complaint in federal district court in order to preserve damages
that were made unavailable to him at the state administrative level
because of the 1998 Broadcast decision.
4      BRASWELL v. MONTGOMERY COUNTY DEPT.        OF   CORRECTIONS
                                  III.

   In his first amended complaint, Braswell contends that he is not
seeking a determination of liability under Title VII. Rather, he states
that he is seeking "an award of damages as to any damages not avail-
able to [him] at the administrative level before the MCHRC" pursuant
to the Supreme Court’s decision in New York Gaslight, Inc. v. Carey,
447 U.S. 54, 65 (1980). For the following reasons, we find that Bras-
well’s reliance on the New York Gaslight decision is misplaced.

   First, in his complaint, Braswell requests that the district court
award him compensatory damages. The Supreme Court’s decision in
New York Gaslight, however, only applies to an award of attorney’s
fees. Indeed, in New York Gaslight, the Supreme Court held that Title
VII’s "authorization of a civil suit in federal court encompasses a suit
solely to obtain an award of attorney’s fees for legal work done in
state and local proceedings." 447 U.S. at 66 (emphasis added). Thus,
Braswell would not be entitled to compensatory damages because,
under New York Gaslight, he would only be entitled to an award of
attorney’s fees. Second, Braswell’s request for attorney’s fees would
also be barred under New York Gaslight. In New York Gaslight, the
Supreme Court held that Title VII authorizes "a federal-court action
to recover attorney’s fees for work done by the prevailing complain-
ant in state proceedings to which the complainant was referred pursu-
ant to provisions in Title VII." Id. at 70 (emphasis added). Here, the
MCHRC has yet to determine whether Braswell is, in fact, the "pre-
vailing complainant" in his dispute with the Montgomery County
Department of Corrections. Accordingly, he would not be entitled to
recover attorney’s fees under New York Gaslight.

   Even assuming that the MCHRC reached a decision favorable to
Braswell and he could maintain a suit for attorney’s fees under New
York Gaslight, his claim is, nevertheless, not cognizable. In Chris v.
Tenet, 221 F.3d 648 (4th Cir. 2000), this Court held that district courts
lack subject matter jurisdiction over Title VII actions that do not seek
"to enforce the substantive rights guaranteed by Title VII, specifically
the right to be free from employment discrimination on the basis of
race, color, religion, sex, or national origin." 221 F.3d at 255. Because
Braswell’s complaint expressly states that he is not seeking to "en-
       BRASWELL v. MONTGOMERY COUNTY DEPT.        OF   CORRECTIONS     5
force the substantive rights guaranteed by Title VII," the district court
lacked subject matter jurisdiction over his claims.

                                  IV.

   For the reasons stated herein, we affirm the district court’s order
dismissing Braswell’s first amended complaint.

                                                             AFFIRMED